Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 1 of 11 PageID #: 33005



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


                                            )
 SMARTFLASH LLC and SMARTFLASH              )
 TECHNOLOGIES LIMITED,                      )
                                            ) Civil Action No. 6:13-cv-447-JRG
               Plaintiffs,                  )
                                            )
       v.                                   )
                                            )
 APPLE INC.,
                                            )
               Defendant.                   )
                                            )
                                            )
                                            )


              APPLE’S OPPOSED MOTION FOR APPOINTMENT
      OF RECEIVER AND TO TURN OVER MATERIALS TO THE APPOINTED
                              RECEIVER




                                        1
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 2 of 11 PageID #: 33006



        Judgment Creditor Apple, Inc. hereby respectfully moves the Court to appoint Mr. Seth

 Kretzer of Kretzer & Volberding, P.C as receiver, and order Smartflash to turn over to the proposed

 receiver all nonexempt property and financial records in their possession or control, with all

 supporting documents. On August 16, 2017, this Court entered a final judgment against Smartflash,

 LLC and Smartflash Technologies Limited (collectively, “Smartflash”) for costs incurred by

 Apple, Inc. Costs were $670,672.62. The judgment is final. Smartflash, LLC and Smartflash

 Technologies Limited have not paid the judgment or anything toward it.

        For more than a year, Apple has repeatedly communicated with Smartflash and

 investigated Smartflash’s assets in an attempt to obtain payment on this judgment without success.

 Smith Decl. ¶¶ 2-20. The Court granted Apple’s motion for entry of the bill of costs on January

 11, 2019. ECF 671. After Smartflash’s window for appeal expired, Apple contacted Smartflash

 regarding payment on February 12, 2019. Smith Decl. ¶ 2. Apple and Smartflash continued to

 comumunicate about payment over the next month, but Smartflash did not pay. Smith Decl. ¶ 3.

 Apple also spent March and April 2019 attempting to obtain payment through lead-and-local meet

 and confers with Smartflash, an application for writ of execution and abstract of judgment, and

 post-judgment discovery. Smith Decl. ¶¶ 4-7.

        While engaging in these discussions, Smartflash Technologies Limited, a British Virgin

 Islands entity, entered into dissolution proceedings in the British Virgin Islands. In late 2019,

 Smartflash Technologies Limited decided to undo these dissolution proceedings, and represented

 to the British Virgin Islands bankruptcy court that Smartflash shareholders were raising funds to

 pay Apple’s costs. Smith Decl. ¶¶ 3-5, 9, 12, 15-18.

        Following the termination of the British Virgin Islands dissolution proceedings, Smartflash

 has repeatedly represented to Apple that Smartflash was raising funding to pay Apple’s costs. Id.



                                                 2
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 3 of 11 PageID #: 33007



 ¶¶ 18-19. On January 10, 2020, Smartflash represented to Apple that Smartflash expected that it

 would raise funds to pay Apple in six to eight weeks. Id. ¶ 18. Despite these representations and

 Apple’s repeated follow-up with Smartflash about payment, it is now two months past that eight-

 week window, and Smartflash still has not paid. Apple therefore respectfully asks the Court to sign

 a turnover order and to appoint a receiver.

 I.     THE COURT HAS AUTHORITY TO APPOINT A RECEIVER

        Federal law permits the Court to appoint a receiver to manage and operate Smartflash’s

 property in accordance with Texas law:

        Trustees and receivers suable; management; State laws

        ...

        (b) Except as provided in section 1166 of title 11, a trustee, receiver or manager
        appointed in any cause pending in any court of the United States, including a debtor
        in possession, shall manage and operate the property in his possession as such
        trustee, receiver or manager according to the requirements of the valid laws of the
        State in which such property is situated, in the same manner that the owner or
        possessor thereof would be bound to do if in possession thereof.

 28 U.S.C. § 959 (2018).1

        Federal Rule of Civil Procedure 66 regulates receiverships:

        These rules govern an action in which the appointment of a receiver is sought or a
        receiver sues or is sued. But the practice in administering an estate by a receiver or
        a similar court-appointed officer must accord with the historical practice in federal
        courts or with a local rule. An action in which a receiver has been appointed may
        be dismissed only by court order.

 Fed. R. Civ. P. 66.

        Further, Rule 69(a) states that the “The procedure on execution — and in proceedings

 supplementary to and in aid of judgment or execution — must accord with the procedure of the



 1
  The reference to section 1166 of title 11, the Bankruptcy Code, pertains to railroads and is not
 applicable.
                                                  3
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 4 of 11 PageID #: 33008



 state where the court is located ….” It is important to note that the language of Rule 69(a) goes

 beyond the traditional outlines of the Erie doctrine. Rule 69(a) does more than graft state

 substantive law onto federal procedure. Rule 69(a) authorizes the federal courts to utilize state

 procedural tools to aid in the execution of judgments. This means that the federal courts are not

 limited to writs of execution as defined in Rule 69(a), but are also able to provide the full panoply

 of post-judgment collection proceedings. See, e.g., Grenada Bank v. Willey, 694 F.2d 85 (5th Cir.

 1982) (garnishments); Skevofilax v. Quigley, 810 F.2d 378 (3rd Cir. 1987).

         The Fifth Circuit favors receiverships as an effective and efficient means of collecting and

 enforcing federal civil judgments such as this one. The “seizure of all assets on behalf of the court

 is a central purpose for the appointment of a receiver.” United States v. Setser, 568 F.3d 482 (5th

 Cir. 2009). By design, federal receiverships are designed broadly, without statutory limits, to be

 tailored to the circumstances. Id. at 488 (“We have found no statutory or judicially created limits

 of the nature Setser argues exist to a receiver's right to seize assets. In fact, the statutory authority

 of a receiver appointed by the court is as broad as this receiver order[.]”). “A receiver ‘stands in

 the shoes of’ the entity or individual over which he or she maintains control, but is ‘not an agent

 of the parties,’ and is instead ‘considered to be an officer of the court.’” Certain Underwriters at

 Lloyds London v. Perraud, 623 Fed. Appx. 628, 637 (5th Cir. 2015) (one of the Allen Stanford

 cases) (citations and quotation marks omitted for ease). “A receiver is ‘the representative and

 protector of the interests of all persons, including creditors, shareholders and others, in the property

 of the receivership.’” Jones v. Wells Fargo Bank, N.A., 666 F.3d 955, 966 (5th Cir. 2012) (quoting

 state case). The receiver “has a duty to pursue a corporation's claims.” Id. (citation omitted); see,

 e.g., Henderson v. West Jackson Student Hous., L.L.C., 676 Fed. Appx. 293 (5th Cir. 2017)

 (granting civil immunity to receiver against tort claims).



                                                    4
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 5 of 11 PageID #: 33009



        Texas District Courts appoint receivers when appropriate. See, e.g., Janvey v. Alguire, 2014

 U.S. Dist. LEXIS 193394 at 98-101 (N.D. Tex. 2014) (discussing contours and history of federal

 equity receivership; rejecting attempts to force receiver to arbitration); also United States SEC v.

 Harris, 2016 U.S. Dist. LEXIS 51708 (allocating funds recovered by receiver in bankruptcy case

 and paying fees).

 II.    TEXAS FAVORS RECEIVERSHIPS

        As 28 U.S.C. § 959(b) indicates, federal equity receiverships are also regulated by state

 law. The Texas turnover statute is a procedural device to assist judgment creditors in post-

 judgment collection. A judgment creditor is entitled to receive aid from a court in order to reach

 property to obtain satisfaction on a judgment “if the judgment debtor owns property . . . that: is not

 exempt from attachment, execution, or seizure for the satisfaction of liabilities.” Tex. Civ. Prac. &

 Rem. Code § 31.002(a) (2017). The statute empowers courts to order a judgment debtor to turn

 over nonexempt property that is in the debtor’s possession or subject to the debtor’s control,

 including present or future rights to property. Id. § 31.002 (b)(1). It also allows a court to appoint

 a receiver “with the authority to take possession of the nonexempt property, sell it and pay the

 proceeds to the judgment creditor to the extent to satisfy the judgment.” Id. § 31.002(b)(3). The

 trial court is not required to identify in the order the specific property subject to turnover. Id. §

 31.002(h). In addition, the trial court may enforce the turnover order by contempt proceedings. Id.

 § 31.002(c); Davis v. West, 317 S.W.3d 301, 309, 2009 Tex. App. LEXIS 9921, 14-15 (Tex. App.

 -- Houston [1st Dist.] 2009, pet. denied).

        Texas Civil Practice & Remedies Code § 31.002 provides:

        Collection of Judgment Through Court Proceeding.

                (a) A judgment creditor is entitled to aid from a court of appropriate
        jurisdiction through injunction or other means in order to reach property to obtain


                                                   5
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 6 of 11 PageID #: 33010



        satisfaction on the judgment if the judgment debtor owns property, including
        present or future rights to property, that:

                      (1) cannot readily be attached or levied on by ordinary legal process;
                      and

                      (2) is not exempt from attachment, execution, or seizure for the
                      satisfaction of liabilities.

               (b) The court may:

                      (1) order the judgment debtor to turn over nonexempt property that
                      is in the debtor's possession or is subject to the debtor's control,
                      together with all documents or records related to the property, to a
                      designated sheriff or constable for execution;

                      (2) otherwise apply the property to the satisfaction of the judgment;
                      or

                      (3) appoint a receiver with the authority to take possession of the
                      nonexempt property, sell it, and pay the proceeds to the judgment
                      creditor to the extent required to satisfy the judgment.

 Tex. Civ. Prac. & Rem. Code § 31.002 (2017) (emphasis added).

        Texas Civil Practice & Remedies Code § 64.001 provides:

        Availability of Remedy.

        (a) A court of competent jurisdiction may appoint a receiver:

               (1) in an action by a vendor to vacate a fraudulent purchase of property;

               (2) in an action by a creditor to subject any property or fund to his claim;

               (3) in an action between partners or others jointly owning or interested in
               any property or fund;

               (4) in an action by a mortgagee for the foreclosure of the mortgage and sale
               of the mortgaged property;

               (5) for a corporation that is insolvent, is in imminent danger of insolvency,
               has been dissolved, or has forfeited its corporate rights; or

               (6) in any other case in which a receiver may be appointed under the rules
               of equity.

                                                 6
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 7 of 11 PageID #: 33011




        Tex. Civ. Prac. & Rem. Code § 64.001 (2017) (emphases added).

        Based on these two statutes, the only requirement is that the court have “appropriate

 jurisdiction” or “competent jurisdiction.” A District Court has jurisdiction when it is the court that

 issued the judgment.

        Under state law, bank accounts are non-exempt. Money loses its exempt status when

 deposited to a bank. Schultz v. Cadle Co., 825 S.W.2d 151, 153-54 (Tex. App.—Dallas 1992, writ

 denied). A judgment creditor is not required to exhaust other remedies before seeking a

 receivership. See In re Estate of Trevino, 195 S.W.3d 223, 231 (Tex. App.—San Antonio 2006,

 no pet.) (“A receiver appointed pursuant to § 64.001(a) and (b) . . . . is not required to show that

 no other adequate remedy exists.”). Receivership may be the first, not the last, remedy. See

 Universe Life Insurance Company v. Giles, 982 S.W.2d 488 (Tex. App.—Texarkana 1998, pet.

 denied); Hennigan v. Hennigan, 666 S.W.2d 322, 323 (Tex. App.—Houston [14th Dist.] 1984,

 writ ref’d n.r.e.); Childre v. Great Sw. Life Ins. Co., 700 S.W. 2d 284, 288 (Tex. App.—Dallas

 1985, no writ). It is not necessary to show that a writ of execution has been returned nulla bona.

 Childre, 700 S.W. 2d at 288.

        Under Texas law, the power of a receivership derives from the doctrine of custodia legis.

 Once a turnover order is signed, all of the judgment debtor’s nonexempt property becomes

 property in custodia legis, or “in the custody of the law.” First Southern Properties, Inc. v. Vallone,

 533 S.W.2d 339, 343 (Tex. 1976). Custodia Legis occurs immediately upon the appointment of

 the receiver, even prior to his or her qualifying by filing the bond and oath of office. Cline v. Cline,

 323 S.W.2d 276, 282 (Tex. Civ. App. – Houston 1959, writ ref’d, n.r.e.). The judgment debtor’s

 property is considered to be in the constructive possession of the court. During the pendency of a

 receivership, the receiver has exclusive possession and custody of the judgment debtor’s property

                                                    7
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 8 of 11 PageID #: 33012



 to which the receivership relates. First S. Props., 533 S.W.2d at 343; Ellis v. Vernon Ice Co. &

 Water Co., 86 Tex. 109, S.W. 858 (1893). No one, not even a lien holder with a deed of trust, can

 sell property held in custodia legis by a duly appointed receiver. First S. Props. at 533 S.W.2d at

 341; Huffmeyer v. Mann, 49 S.W.3d 554, 560 (Tex. Civ. App. – Corpus Christi, 2001). Any

 unauthorized transfer of property in the custody of a receiver is not merely voidable, it is void.

 First S. Props., 533 S.W.2d at 341. Any conveyance of property in the custody of a receiver

 without approval by the court has no effect upon the receivership and the accomplishment of its

 purposes. T.H. Neelv. W.L. Fuller, 557 S.W2d 73, 76 (Tex. 1977).

         Receivership fees are costs of court. See Lost Creek Ventures, LLC v. Pilgrim, No. 01-15-

 00375-CV, 2016 Tex. App. LEXIS 6974, at *23 (Tex. App. June 30, 2016, no pet). Generally,

 receivership fees are paid as a percentage of funds collected, usually 25% in state court, but also

 on a contingency hourly basis. United States SEC v. Harris, 2016 U.S. Dist. LEXIS 51708

 (allocating funds recovered by receiver in bankruptcy case and paying fees).

         No bond is required of the receiver. This is because the court has already adjudicated the

 claims and concluded that the debtor owes money. Therefore, the risk that the receiver might harm

 the debtor by seizing property is low. See Schultz v. Cadle Company, 825 S.W.2d 151 (Tex. App.-

 -Dallas), writ denied per curium, 852 S.W.2d 499 (Tex. 1993). Here, surety bond of $100 is

 sufficient.

 III.    PROPOSED RECEIVER

         Apple requests that the Court appoint Mr. Seth Kretzer of Kretzer & Volberding, P.C. as

 receiver:

                Mr. Seth Kretzer
                Texas Bar No.: 24043764
                Kretzer & Volberding, P.C.
                The Lyric Center
                440 Louisiana, Ste. 1440
                                                 8
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 9 of 11 PageID #: 33013



                Houston, TX 77002
                (713) 775 3050 (office)
                Email: seth@kretzerfirm.com

        Mr. Kretzer is an experienced litigation attorney who often serves as receiver. Mr. Kretzer

 clerked for Hon. Judge Thomas Reavley and Hon. Judge David Folsom. Mr. Kretzer is a member

 of the Eastern, Northern, Southern, and Western District bars. He has been appointed in nearly 100

 different cases. A contingency fee of 25%, plus expenses, to be paid from funds recovered as court

 costs, subject to Court approval, is appropriate, alternatively, an hourly rate of $700. Attached is a

 proposed order of receivership. Apple respectfully requests that the Court grant the Receiver the

 authority requested in the proposed order.

 IV.    TURNOVER

        Apple respectfully requests that the Court order Smartflash, LLC and Smartflash

 Technologies Limited to turn over all nonexempt property and financial records in their possession

 or control, with all supporting documents. The proposed order is drafted to this effect.

 V.     CONCLUSION

        Apple respectfully requests that the Court appoint an equity Receiver to collect the

 judgment in this case and provide broad authority to the Receiver as set forth in the proposed order.




                                                   9
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 10 of 11 PageID #: 33014



  Dated: May 18, 2020                   Respectfully submitted,

                                        /s/ James R. Batchelder
                                        Melissa R. Smith
                                        TX Bar No. 24001351
                                        GILLIAM & SMITH LLP
                                        303 South Washington Avenue
                                        Marshall, TX 75670
                                        Telephone: (903) 934-8450
                                        Facsimile: (903) 934-9257
                                        Melissa@gilliamsmithlaw.com

                                        Kevin J. Post (pro hac vice)
                                        Kevin.Post@ropesgray.com
                                        ROPES & GRAY LLP
                                        1211 Avenue of the Americas
                                        New York, NY 10036-8704
                                        Telephone: (212) 596-9000
                                        Facsimile: (212) 596-9050

                                        James R. Batchelder
                                        CA Bar No. 136347
                                        (Eastern District of Texas Member)
                                        James.Batchelder@ropesgray.com
                                        ROPES & GRAY LLP
                                        1900 University Avenue, 6th Floor
                                        East Palo Alto, CA 94303-2284
                                        Telephone: (650) 617-4000
                                        Facsimile: (650) 617-4090

                                        Douglas H. Hallward-Driemeier (pro hac vice)
                                        Douglas.Hallward-Driemeier@ropesgray.com
                                        ROPES & GRAY LLP
                                        700 12th Street NW, Suite 900
                                        Washington, DC 20005
                                        Telephone: (202) 508-4600
                                        Facsimile: (202) 508-4650



                                        Attorneys for Defendant Apple Inc.




                                       10
Case 6:13-cv-00447-JRG Document 677 Filed 05/20/20 Page 11 of 11 PageID #: 33015



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record for Parties who are deemed to

 have consented to electronic service are being served with this document via the Court’s CM/ECF

 system pursuant to the Local Rule CV-5(a)(3)(A) on May 18, 2020.



                                               /s/ Melissa Smith

                              CERTIFICATE OF CONFERENCE

         Counsel for the parties have complied with the meet and confer requirement in Local Rule

 CV-7(h). From April 28, 2020 to May 15, 2020, counsel for Apple and counsel for Smartflash met

 and conferred regarding this motion. Smartflash stated that they are opposed to the relief requested

 herein. Accordingly, the discussions have conclusively ended in an impasse, leaving an open issue

 for the court to resolve.



                                               /s/ Melissa Smith
